Donlon, Judge:
This appeal was taken under section 501 of the Tariff Act of 1930, as amended, for reappraisement of the appraised value of certain merchandise, described as spiced beef loaf, and imported from Australia at the port of New York. Pursuant to the requirements of 28 U. S. C. § 2632, reasonable notice was duly given *518on several occasions of the time and place when the parties would have opportunity to be heard, such hearings being continued on request. The latest such hearing date, October 24, 1955, was duly noticed and, on October 20, 1955, the parties submitted the appeal for decision, without introduction of evidence or argument.
Section 2633, title 28, United States Code, provides that the value found by the appraiser shall be presumed to be the value of the merchandise and that the burden shall rest upon the party who challenges its correctness to prove otherwise. Plaintiff herein has not made any proofs.
Accordingly, on the presumption provided in section 2633, supra, the value of the merchandise herein is found to be the value found by the appraiser. The appeal is dismissed and judgment will be entered accordingly.